 8:19-cv-00201-RGK-PRSE Doc # 38 Filed: 03/23/21 Page 1 of 1 - Page ID # 143




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

COLTON J. NOVASCONE,

                   Plaintiff,                               8:19CV201

      vs.
                                                             ORDER
DANIEL DANAHER, P.A., N.D.C.S.;

                   Defendant.


     This matter is before the court on Defendant’s Motion for Leave to Take
Deposition of Plaintiff, who is currently committed to the custody of the Nebraska
Department of Correctional Services. (Filing 36.) Upon careful consideration,

       IT IS ORDERED that: Defendant’s Motion for Leave to Take Deposition of
Plaintiff (filing 36) is granted. Pursuant to Fed. R. Civ. P. 30(a)(2)(B), Defendant is
granted leave of this court to take the deposition of Plaintiff Colton J. Novascone at
the Lincoln Correctional Center.

      Dated this 23rd day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
